DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that a national stage application necessarily has unity of invention per 37 CFR § 1.475(b) if the claims fall under one of the five combinations of categories, and that this is true regardless of whether the groups include a special technical feature.  This is not found persuasive because PCT Rule 13.2 states:  Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
MPEP §1850 I. states: In applying PCT Rule 13.2 to international applications as an International Searching Authority, an International Preliminary Examining Authority and to national stage applications under 35 U.S.C. 371, examiners should consider for unity of invention all the claims to different categories of invention in the application and permit retention in the same application for searching and/or preliminary examination, claims to the categories which meet the requirements of PCT Rule 13.2.  
Applicant further argues that regardless of unity of invention, the subject matter of all the claims is sufficiently related that a thorough search for the subject matter of the elected Group I would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  Applicant further cites MPEP §803.  
In response to Applicant's argument, MPEP §803 is limited to national applications filed under 35 U.S.C. 111.  MPEP §1800 contains the relevant information pertaining to applications entering the National Stage under 35 U.S.C. 371.  Applicant's argument with regard to whether a serious search burden exists is therefore moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 6 appears to contain a typographical error with regard to the recitation "is in a such a shape".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006344698, hereinafter referred to as JP '698, see machine translation, cited on 03/17/2021 IDS.
	Regarding claim 1, JP '698 discloses a shield plate ([0027]; 4 in Fig. 1) comprising: a main plate including a first surface and a second surface opposed to each other, the main plate having a quadrangular shape (4 in Fig. 1) and a bent portion bent to rise from each of four sides of the quadrangular shape of 10the main plate toward the first surface (5 in Figures 5 and 9), the main plate being provided with a plurality of transmission holes that pass through from the first surface to the second surface (4a in Fig. 1), 15the main plate being provided with a first insertion hole that passes through from the first surface to the second surface (4d in Figures 1 and 2) 
	JP '698 does not explicitly disclose the first insertion hole being larger in dimension than the plurality of transmission holes, however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	With regard to the limitation "for a concentrator photovoltaic power generation module that cuts off solar rays in a region other than a plurality of power generation elements included in the concentrator photovoltaic power generation module", it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	Similarly, with regard to the limitation "solar rays being transmitted through the plurality of transmission holes toward the plurality of power generation elements", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the main plate is provided with a second insertion hole that passes through from the first surface to the second surface (multiple insertion holes 4d are depicted in Fig. 1).
	JP '698 does not explicitly disclose the second insertion hole being larger in dimension than the plurality of transmission holes", however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 3, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the main plate has a rectangular outer geometry (4 in Fig. 1), the first insertion hole and the second insertion hole are aligned along a direction of a long side of the main plate in a rectangular shape (4d as depicted in Fig. 1).
	Modified JP '698 does not explicitly disclose each of the first insertion hole and the second insertion hole is in a shape that a dimension along the direction of the long side of the main plate in the rectangular shape is larger than a dimension along a direction of a short side of the main plate in the rectangular shape; however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the first insertion hole and the second insertion hole are arranged in line symmetry with respect to a centerline in the direction of the long side of the main plate in a rectangular shape (4d as depicted in Fig. 1).
	Regarding claim 5, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the plurality of transmission holes include four transmission holes arranged at four respective corners of a virtual quadrangle (four of the holes depicted as 4a in Fig. 1), and the first insertion hole is arranged in a portion where diagonal lines of the virtual quadrangle intersect with each other (4d depicted in Fig. 1 is arranged in a portion where lines of a virtual quadrangle including four of holes 4a intersect.  It is noted that the limitation "diagonal" is dependent on the spatial orientation of the apparatus, and that the boundaries of the claimed "portion" are not defined in the claim").
	Regarding claim 6, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the bent portion includes a burr at a tip end (5b in Figures 1 and 5), the bent portion includes a third surface continuous to the first surface (inner surface of 5 in Figures 1 and 5) and a fourth surface continuous to the second surface and opposed to the third surface (outside surface of 5 in Figures 1 and 5), and the burr protrudes from the third surface toward a side opposite to the fourth surface (5b in Figures 1 and 5).
	Regarding claim 7, modified JP '698 discloses all the claim limitations as set forth above.  Modified JP '698 further discloses the main plate is provided with a gripping hole that passes through from the first surface of the second surface (shown in annotated Fig. 1 below; one of the middle holes of the holes depicted as 4d in Fig. 1 satisfies the limitation requiring a gripping hole), the gripping hole is arranged on a centerline in a direction of a short side of the main plate in a rectangular shape (one of the middle holes of the holes depicted as 4d in Fig. 1), and an interval between the gripping hole and the first insertion hole is larger than a pitch between the plurality of transmission holes and smaller than three times as large as the pitch between the plurality of transmission holes (shown in annotated Fig. 1 below; interval depicted in annotated Fig. 1 between the gripping hole and the leftmost hole depicted as 4d).
	Modified JP '698 does not explicitly disclose the gripping hole being larger in dimension than the plurality of transmission holes; however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

[AltContent: textbox (first insertion hole)][AltContent: arrow][AltContent: textbox (gripping hole)][AltContent: arrow]
    PNG
    media_image1.png
    427
    331
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726